PER CURIAM
This is an appeal from a Final Judgment for Attorneys’ Fees in the amount of $4,000. Appellant raises two basic points on appeal: Whether the lower Court had jurisdiction to fix an attorneys’ fee in an amount greater than $1500, and was the amount of the fee reasonable.1
We find the first point to be wholly without merit. See Rule 7.010(b) Summary Procedure Rules.
We are more concerned with whether or not the amount of the awarded fee was in fact reasonable. The record reveals on the one hand, via affidavit, that a reasonable fee would be $5,000, whereas, on the other hand it reveals, via live testimony, that a reasonable fee would be $800.
The affidavit and the testimony vary so greatly in amount that they are difficult to resolve.
Therefore, based upon the principles stated in the Code of Professional Responsibility, DR 2-106 (B) and Marchion Terrazzo, Inc. v. Altman, 372 So.2d 512 (Fla. 3d DCA 1979), we hold that this case must be remanded back to the Trial Judge for purposes of a full evidentiary hearing on the issue of attorneys’ fees.

The amount of the award to the Appellee, plaintiff below, was $1,168.